
	
		II
		110th CONGRESS
		2d Session
		S. 3411
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Ms. Klobuchar (for
			 herself and Mr. Coleman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To authorize the sale of certain National Forest System
		  lands in the Superior National Forest in Minnesota.
	
	
		1.Short titleThis Act may be cited as the
			 Superior National Forest Land
			 Adjustment Act of 2008.
		2.Findings and
			 definitions
			(a)FindingsThe
			 Congress finds the following:
				(1)Fragmentation of
			 property rights on certain lands described herein within and adjacent to the
			 Superior National Forest in Minnesota hampers the ability of the Forest Service
			 to manage associated forested areas as well as the ability of private mineral
			 owners to utilize their mineral rights.
				(2)The United States
			 primarily owns the surface estate in the lands described in section 3, subject
			 to reserved and outstanding mineral rights, with such lands located within a
			 well-established mining district with a large open pit mine lying directly to
			 the north and a mine railroad lying directly to the south.
				(3)The public
			 interest in selling the federally owned property estate interests in lands
			 described in section 3 under the terms and conditions of this Act would appear
			 to outweigh the interest served by maintaining such lands under Federal
			 ownership subject to a final determination under this Act.
				(4)The sale of some Federal surface and
			 subsurface rights in land under this Act will facilitate mining in the areas
			 described in section 3, and thereby improve the local and national economy by
			 providing needed mineral resources, enhancing the property tax base, and
			 promoting employment opportunities through expanded job creation and will allow
			 for the acquisition of desirable public holdings that are located within or
			 adjacent to Forest Service land by the Forest Service.
				(5)Minnesota and the Army Corps of Engineers,
			 in cooperation with the Forest Service, are preparing an environmental impact
			 statement for the proposed mining operations by PolyMet Mining, Inc., on and
			 adjacent to the lands authorized for conveyance by this Act, more fully
			 described in the notice of intent of the Department of Defense (70 Fed. Reg.
			 38122 (July 1, 2005)) and a draft environmental impact statement is expected to
			 be released for public review and comment in the near future.
				(6)Proceeds from the
			 sale of lands authorized by this Act shall be used by the Forest Service to
			 purchase desirable private inholdings within and adjacent to the Superior
			 National Forest consistent with the land and resource management plan for the
			 Superior National Forest.
				(b)DefinitionsIn
			 this Act:
				(1)The term
			 lands includes interests in lands.
				(2)The term
			 Secretary means the Secretary of Agriculture.
				(3)The term
			 surface mining means the excavation of lands for the purposes of
			 obtaining minerals, including excavation by such methods as contour, strip,
			 auger, open pit, and area mining.
				3.Land conveyance
			 authority, Superior National Forest, Minnesota
			(a)Conveyance
			 authority
				(1)After considering
			 the public interest factors described in paragraph (2), the Secretary of
			 Agriculture may sell in accordance with this Act any or all right, title, and
			 interest of the United States in and to the lands within the Superior National
			 Forest in Minnesota described in subsection (b).
				(2)The sale
			 authorized by this Act may proceed if, based on the environmental documentation
			 provided in accordance with section 5(b), or other information as the Secretary
			 may choose to utilize, the Secretary determines that a sale will—
					(A)result in better
			 and more efficient management and development of Federal lands and resources
			 taking into consideration the property interests and reservations for mining
			 uses and surrounding use of the lands which are the subject of this Act;
					(B)help consolidate
			 the ownership of lands or interests in such lands, including mineral rights and
			 surface ownership, thereby promoting economic development;
					(C)result in receipt
			 to the public of consideration equal to appraised market value as defined
			 herein; and
					(D)allow with
			 proceeds from any sale the purchase of replacement lands which result in a net
			 benefit to the multiple use resources of the Superior National Forest.
					(3)This subsection
			 prescribes the sole public interest determination required for any sale.
				(b)Lands authorized
			 for conveyance
				(1)Lands
			 describedThe federally owned lands subject to sale under this
			 Act are certain lands located in St. Louis County, Minnesota, comprising
			 approximately 6,700 acres, more fully described as follows:
					(A)Township 59 North, Range 13 West, 4th
			 Principal Meridian:
						(i)Sections 1 through
			 9, inclusive.
						(ii)Sections 10, 11,
			 17, and 18, those portions lying north of and subject to the right-of-way held
			 by the Erie Railroad.
						(iii)The N½ of section 12.
						(B)Township 59 North, Range 12 West, 4th
			 Principal Meridian:
						(i)Section 6: Lots 3,
			 4, and 9, inclusive.
						(ii)Section 7: Lots 3
			 and 4, inclusive.
						(C)Township 60 North, Range 13 West, 4th
			 Principal Meridian:
						(i)The S½SE¼ of section 33.
						(ii)The S½S½ of section 34.
						(iii)The S½S½ of section 35.
						(2)MapThe
			 lands described in paragraph (1) are generally depicted on a Forest Service map
			 dated October 4, 2007, and entitled PolyMet (Proponent) Case
			 #4544, which shall be on file and available for public inspection in
			 the office of the Forest Supervisor, Superior National Forest, until such time
			 as the lands are conveyed.
				(3)Modification of
			 boundariesThe Secretary may
			 modify the boundaries of the lands described in paragraph (1) based on factors
			 such as buffers and other land management considerations.
				(c)Form of
			 conveyanceThe lands sold
			 under this Act shall be conveyed by quitclaim deed executed by the Forest
			 Service, Eastern Region, Director of Air, Soil, Water, Lands, and Minerals. The
			 Secretary may reserve such rights-of-way or other rights or interests in the
			 lands as the Secretary considers necessary for future public land management
			 purposes or is otherwise in the public interest.
			(d)ValuationAny appraisal of the lands to be sold under
			 this Act shall conform to the Uniform Appraisal Standards for Federal Land
			 Acquisitions, and the appraisal shall be subject to the approval of the
			 Secretary. For purposes of appraisal, it shall be assumed that the lands
			 authorized for conveyance under this Act are subject to the right of the United
			 States, as surface owner to allow or deny all forms of surface mining.
			(e)ConsiderationConsideration
			 for a sale of lands under this Act shall be in an amount not less than the
			 appraised market value as determined in accordance with subsection (d).
			(f)Method of
			 SaleThe Secretary may sell lands described in subsection (b) at
			 public or private sale, including competitive sale by auction, bid, or
			 otherwise, in accordance with such terms, conditions, and procedures as the
			 Secretary determines are in the best interests of the United States, subject to
			 the following:
				(1)The Secretary shall first offer the sale of
			 such lands for consideration at the appraised market value to Poly Met Mining,
			 Inc., a Minnesota corporation, which shall have 90 days from the date of the
			 offer during which to contract for the purchase of such lands.
				(2)During the 90-day period referred to in
			 paragraph (1), the Secretary shall not offer to sell such lands to any party
			 other than Poly Met Mining, Inc.
				(3)In the offer under
			 paragraph (1), the Secretary shall require Poly Met Mining, Inc., to cover the
			 costs of survey, appraisal, and other expenditures directly associated with the
			 proposed sale.
				(4)The Secretary may
			 reject any counteroffer made by Poly Met Mining, Inc., in response to the offer
			 of the Secretary under paragraph (1) if the Secretary determines that the
			 counteroffer is less than fair market value or is not in the public
			 interest.
				(g)BrokersThe
			 Secretary may utilize brokers or other third parties in the disposition of the
			 lands authorized by this Act and, from the proceeds of a sale, may pay
			 reasonable commissions or fees.
			4.Treatment of
			 proceeds
			(a)DepositThe
			 Secretary shall deposit the proceeds of a sale authorized by this Act in the
			 fund established under Public Law 90–171 (commonly known as the Sisk
			 Act) (16 U.S.C. 484a).
			(b)AvailabilityMonies
			 deposited under subsection (a) shall be available to the Secretary until
			 expended, without further appropriation, only for the acquisition of lands
			 within and adjacent to the Superior National Forest. Monies deposited into the
			 fund described in subsection (a) shall not be subject to transfer or
			 reprogramming for wildland fire management or any other emergency
			 purpose.
			(c)Priority land
			 acquisitionsIn utilizing funds derived from any sale of lands or
			 interests authorized by this Act, in acquiring lands the Secretary shall give
			 priority to—
				(1)privately owned
			 inholdings within the Boundary Waters Canoe Area Wilderness;
				(2)lands having
			 important recreational, scenic, or natural values; or
				(3)eliminating
			 nonconforming uses of land within the Superior National Forest when such uses
			 are or may be reasonably expected to have detrimental impact on the area’s
			 recreational, scenic, or natural values.
				5.Miscellaneous
			 provisions
			(a)Wetlands
			 offsetFor purposes of
			 compliance with Executive Order 11990 (42 Fed. Reg. 26961 (May 24, 1977)) and
			 Executive Order 11988 (42 Fed. Reg. 26951 (May 24, 1977)), the Secretary shall,
			 within 7 years after the date of final conveyance of lands or interests under
			 this Act, ensure that the total functional value of the wetlands acquired
			 pursuant to section 4 is equal to or exceeds the functional value of the
			 wetlands sold under this Act.
			(b)Environmental
			 analysis requirement
				(1)For conveyances
			 authorized by this Act, the Secretary shall assume that the future use of the
			 lands so conveyed will be for surface mining.
				(2)For conveyances
			 authorized by this Act—
					(A)the Secretary
			 shall be a cooperating agency on the environmental impact statement described
			 in section 2(a)(5); and
					(B)the final
			 environmental impact statement described in section 2(a)(5) shall disclose and
			 document the material environmental effects, if any, from the anticipated sale
			 of the land and property interests under this Act, to the extent required under
			 the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) and regulations promulgated
			 thereunder.
					(3)In complying with
			 the requirements of this subsection, the Corps of Engineers, the State of
			 Minnesota, and the Forest Service shall not be required to repeat notice or
			 comment procedures, including scoping, already accomplished as of the effective
			 date of this Act with respect to the preparation of the environmental impact
			 statement described in section 2(a)(5), or republish a revised draft
			 environmental impact statement to the extent one is published prior to the
			 effective date of this Act.
				(4)For purposes of
			 implementing this Act, the Forest Service shall only be required to utilize the
			 final environmental impact statement described in section 2(a)(5), including
			 the information required under paragraph (2) and shall not be required to do
			 additional analysis or data gathering.
				(5)The closing of
			 any land sale authorized under this Act shall not occur before the date on
			 which notice of the final environmental impact statement described in section
			 2(a)(5) is published in the Federal Register.
				(c)Deadline for
			 sale of landsTo the extent
			 practicable, the sale of lands authorized by this Act shall be completed within
			 180 days after the date described in subsection (b)(5).
			
